Citation Nr: 1424993	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  07-19 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased disability rating for service-connected traumatic arthritis of the left knee, rated as 10 percent disabling prior to March 12, 2011, and as 20 percent disabling since.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1974 to November 1974 and from October 1990 to May 1991, including service in Southwest Asia.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which increased the Veteran's disability rating for his service-connected left knee disability to 10 percent, effective March 22, 2005, the date of his current increased rating claim on appeal.  

Although the Veteran did not file a notice of disagreement (NOD) with the July 2005 rating decision, VA treatment records dated between December 2005 and April 2006 reflected ongoing treatment for left knee symptoms.  These records constituted new and material evidence pertaining to the assigned disability rating for the Veteran's service-connected left knee disability, and were at least constructively of record within one year of the July 2005 rating decision.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Therefore, the July 2005 rating decision did not become final prior to readjudication in a subsequent September 2006 rating decision.  See Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. 3.156(b) (2013); see also Buie v. Shinseki, 24 Vet. App. 242, 251-252 (2011) (holding that evidence submitted to the RO within one year of the RO's decision requires "any subsequent decision based on such evidence [to] relate back to the original claim").

In February 2011, October 2011, July 2013, and December 2013, the Board remanded the Veteran's increased disability rating claim on appeal for further evidentiary development.  In the December 2013 decision, the Board also denied the Veteran's claims of entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.

In an August 2011 rating decision, following the Board's February 2011 remand, the Appeals Management Center (AMC) increased the Veteran's disability rating for his service-connected left knee disability to 20 percent, effective March 12, 2011.


FINDINGS OF FACT

1.  The Veteran's service-connected left knee disability has not been manifested by limitation of flexion of more than 45 degrees prior to March 12, 2011, or of more than 30 degrees since.

2.  For the period from March 12, 2011, the Veteran's service-connected left knee disability was manifested by as much as 10 degrees of limitation of extension.

3.  From August 12, 2013, the Veteran's service-connected left knee disability has been manifested by as much as 15 degrees of limitation of extension.

4.  The Veteran's service-connected left knee disability has been manifested by slight lateral instability since March 12, 2011. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for limitation of flexion associated with the service-connected left knee disability have not been met for the portion of the appellate period prior to March 12, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5260 (2013).

2.  The criteria for a disability rating in excess of 20 percent for limitation of flexion associated with the service-connected left knee disability have not been met for the portion of the appellate period since March 12, 2011.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5260.

3.  The criteria for a separate 10 percent disability rating for limitation of extension associated with the service-connected left knee disability have been met for the period from March 12, 2011.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, DC 5261 (2013); VAOPGCPREC 09-04.

4.  The criteria for a separate 20 percent disability rating for limitation of extension associated with the service-connected left knee disability have been met for the period from February 22, 2012.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, DC 5261; VAOPGCPREC 09-04.

5.  The criteria for a separate 10 percent disability rating for slight lateral instability associated with the service-connected left knee disability have been met for the portion of the appellate period since March 12, 2011.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2013); VAOPGCPREC 23-9.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Through May 2005, August 2006, and November 2011 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  In the May 2005 letter, the RO notified the Veteran of: information and evidence necessary to substantiate his increased rating claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) in the August 2006 letter.  

Although the August 2006 Dingess compliant notice letter was provided after the Veteran's increased rating claim was initially considered, his claim was readjudicated in the September 2006 rating decision and subsequent statements of the case (SOCs) and supplemental SSOCs; thus any prior notice deficiency was thereby cured.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has completed all reasonable actions possible to assist the Veteran with developing his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant VA treatment records have been associated with the claims file, the Veteran has been afforded multiple VA examinations, and addendum VA examination reports have been obtained.  Collectively, the VA examination reports adequately described the severity of his service-connected left knee disability.

Additionally, the Board finds that the RO/AMC substantially complied with the Board's December 2013 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, the Board remanded the claim to obtain clarification regarding the Veteran's limitation of left knee motion.  Such clarification was provided in a March 2014 addendum report.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his increased rating claim on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Increased Disability Ratings

      A.  Governing Law and Regulations

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function is, however, expected in all instances.  38 C.F.R. § 4.21. 

Although the Veteran's entire history is reviewed when assigning a disability evaluation, as required under 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Where; however, the evidence demonstrates distinct periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

All disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  A claimant may not, however, be compensated twice for the same symptomatology, as this would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  Nonetheless, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The Veteran bears the burden of presenting and supporting his claims for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

      B.  Rating Criteria for Knee Disabilities
      
Knee disabilities are rated according to the varying types of functional impairments that may be present.  Diagnostic Codes 5260 and 5261 specifically set forth rating schedules for limitation of motion of the knee.  38 C.F.R. § 4.71a, DCs 5260, 5261.  Diagnostic Code 5260 provides for a noncompensable rating for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and a maximum of 30 percent for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Diagnostic Code 5261, governs limitation of extension and provides for a noncompensable rating for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for a limitation to 15 degrees, 30 percent for a limitation to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 50 percent for a limitation to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Diagnostic Code 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee that is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, DC 5257.

Degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved, in this case Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a, DCs 5003 and 5010.  If a compensable degree of limitation of motion is not attainable under the relevant rating criteria, then DC 5003 provides for a 10 percent rating for each such major joint or group of minor joints affected by limitation of motion.  In that event, the limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

In a precedential opinion, VA General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-9.  The General Counsel stated that when a knee disorder is rated under Diagnostic Code 5257, the Veteran must also have limitation of motion which at least meets the criteria for a zero-percent rating under Diagnostic Code 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis.  

VA General Counsel subsequently held, in VAOPGCPREC 9-98, that a separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  See Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where additional disability is shown, a veteran rated under Diagnostic Code 5257 can also be compensated under Diagnostic Code 5003 and vice versa.  In addition, the General Counsel has also held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04.

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which a veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

In a precedential decision, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf.  Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

      C.  Analysis

The instant increased rating claim was raised in March 2005.   The Veteran was assigned a 10 percent disability rating for the period prior to March 12, 2011 for decreased motion accompanied by findings of arthritis.  A 20 percent disability rating was assigned effective March 12, 2011, based on VA examination findings showing flexion limited to 30 degrees.  

The record contains multiple VA examination reports that have assessed the severity of his service-connected left knee disability.  During a May 2005 VA examination, he reported having pain which increased in severity after standing 30-45 minutes.  On examination, the left knee appeared normal, without redness swelling or deformity.  Range of motion testing demonstrated a pain-free motion from 0 to 135 degrees with very mild anterior patellar crepitus.  The knee joint was stable in all planes.  The examiner noted that the left knee disability did not impair the Veteran's function in his occupation as a meat cutter. 

During an August 2006 VA examination, the Veteran reported having pain all day every day, and that his knee would swell, lock, buckle, pop, and grind.  He reported using a brace.  The examiner noted marked effusion in several bursae and joint spaces, both proximal and distal to the knee, as well as over the patella as well as both medially and laterally.  On range of motion testing, extension was limited to 10 degrees with pain, and flexion to 85 degrees with pain.  No diminution was present with repetitive testing.  The examiner indicated an absence of additional limitation of function due to pain, weakness, fatigability or incoordination.  The examiner noted that osteoarthritis was present, per April 2006 MRI results.  The examiner additionally noted that no pain was present on ROM testing.  

VA orthopedic treatment records dated between March 2005 and March 2008 showed complaints of ongoing left knee pain.  A March 2005 VA orthopedic clinic note indicated the presence of effusion.  A treatment record dated in October 2006 revealed ongoing complaints of left knee pain, increasing with weather changes and at night.  Treatment records reveal stability to varus and valgus.  X-rays have showed relatively well-preserved joints with an osteophyte laterally.  An April 2006 MRI report showed, inter alia, joint effusion with internal debris and/or synovitis.  The medial and lateral menisci were unremarkable.  In March 2009, he was noted to have a limited range of motion with use of a knee brace.  Additional treatment has consisted of cortisone injections.  

The Veteran was afforded a new VA examination in March 2011.  He reported constant pain, aggravated by walking and prolonged standing.  He also complained of left knee locking, instability, and swelling.  On examination, range of motion testing revealed a full extension to zero degrees and flexion limited to 50 degrees, with pain beginning at 30 degrees.  There was no additional pain or fatigue following repetitive motion.  The examiner noted diffuse tenderness to palpation, but no ligamentous laxity in any direction.  The examiner also cited March 2011 x-ray results, which showed moderate degenerative joint disease.  The examiner noted that the Veteran's current occupation as meat cutter was affected due to difficulty standing for prolonged periods, and required frequent breaks.

In an April 2011 addendum examination report, the same VA examiner noted that the April 2006 MRI report showed a complicated joint effusion with internal debris and/or synovitis.  The examiner added that abnormal bowing of the ACL, which could be scarred down to the PCL, osteoarthritis involving the lateral compartment, tendinopathy involving the popliteus tendon, and Baker's cysts without apparent leak, were also present.  He noted that it was uncertain whether the MRI findings were still current.  

A detailed VA examination of the left knee was later conducted in February 2012.  Flexion was limited to 110 degrees, with pain beginning at 110 degrees.  Extension was limited to five degrees, without painful motion.  There was no additional limitation of motion after repetitive motion testing.  The Veteran reported flare-ups, consisting of intermittent swelling and pain.  The examiner noted functional loss, functional impairment or additional limitation of the range of left knee motion due to incoordination, deformity or atrophy of disease; however an opinion regarding the severity of additional limitation of function, to include limitation of motion, was not provided.  

Further examination of the knee revealed no evidence of instability, no evidence of meniscal conditions or a history of surgical procedures for a meniscal condition.  There were no residual signs or symptoms due to any type of knee surgery; however, scars associated with his disability were noted to be present, but not painful or unstable or of a total area greater than six square inches.  The examiner noted that the Veteran's left knee disability impacted his ability to work.  Notably, he could only stand for 15 minutes, and only walk on a level plane for 15 minutes.  He additionally reported pain walking up stairs and difficulty stooping.  The examiner further noted that the Veteran had apparent spurring and puffiness on his knee, and atrophy of the calf and thigh muscle.  Slight laxity was noted on the anterior drawer test and McMurray's test was difficult to perform due to guarding.  

Additional examination of the Veteran's knee was performed during an August 2012 general VA examination.  He reported having difficulty with his job as a meat cutter due to being on his feet all day.  He reported not being able to get down on his knees to do any work.  He reported that his knee locked intermittently.  He additionally reported having flare-ups, consistent with his report during the February 2012 examination.  

Range of motion testing revealed a flexion limited to 125 degrees with painful motion beginning at 30 degrees.  Extension was normal to zero degrees, without objective evidence of painful motion.  Repetitive motion testing did not reveal any additional limitation of motion.  The examiner determined that functional loss, functional impairment, or additional limitation of range of motion was present due to excess fatigability incoordination, and deformity.  However, the examiner again did not opine as to the severity of additional limitation of function, to include limitation of motion present due to these factors, including during flare-ups.  The examiner determined that there was no left knee instability.  There was additionally no meniscal condition, and no history of a surgical procedure for a meniscal condition or any other knee condition.  The examiner again noted the Veteran's atrophy of the left calf and thigh muscle.  There was no sign of knee-joint effusion.  

The Veteran's left knee was most recently examined during an August 2013 VA examination.  Flare-ups of left knee disability were again reported, and the Veteran explained that the severity depended on how much pressure he put on the knee.  With more activity, the knee flared-up with pain, and felt bloated as if fluid were inside.  Range of motion testing revealed that flexion was limited to 130 degrees without objective evidence of pain.  Extension was normal at zero degrees without objective evidence of painful motion.  The examiner noted that the Veteran had additional functional loss, functional impairment, or additional limitation of range of motion as a result of weakened movement, excess fatigability, and atrophy.  The examiner remarked that the Veteran was required to stand all day to perform his job as a meat cutter and that by the end of his shift, signs of additional functional loss due to aches, weakness, and fatigue were present.  The examiner opined that the Veteran would experience a decrease of about 40 degrees of range of motion due to additional functional loss.  

During examination, there was no evidence of instability, and no evidence of a meniscal condition.  Recent x-rays showed progressive moderate narrowing of the medial joint compartment and unchanged diffuse hypertrophic changes within all three compartments of the knee.  Bony structures were intact and normally articulating.  There was no evidence of joint effusion.  The impression was three compartment osteoarthritis of the left knee, intervally worsened within the medial compartment to a moderate degree.

In a March 2014 addendum to the August 2013 VA examination report, the same VA examiner clarified that at the end of his work day, the Veteran could experience up to a 40 degree additional decrease in flexion and a 10-15 degree decreased in extension due to pain, weakness, and fatigability.

In a statement received in October 2013, the Veteran complained of instability, noting that he wore a knee brace every day for stability purposes.  

After a thorough review of the evidence of record, the Board finds that the 10 percent rating assigned prior to March 12, 2011 and the current 20 percent disability rating assigned thereafter for limitation of flexion, are the appropriate disability ratings based on the limitation of flexion found to be associated with the Veteran's service-connected left knee disability.  Prior to March 12, 2011, he was not shown to have a compensable limitation of flexion; however, some limitation was present together with arthritic findings.  Additionally, since March 12, 2011, he has been shown to have flexion limited by pain to 30 degrees, but not more.

The evidence of record further indicates that the Veteran has also suffered from limitation of extension associated with his service-connected left knee disability.  The August 2006 VA examination showed extension limited to 10 degrees.  Later, the March 2014 addendum noted that the Veteran could experience as much as an additional 10-15 degrees of limitation of extension, due to factors such as pain, weakness, and fatigability. 

Given the above, a separate 10 percent disability rating for such extension limited to 10 degrees is warranted.  Moreover, beginning February 22, 2012, a separate 20 percent evaluation is deemed warranted.   Indeed, as a result of this development, the March 2014 addendum opinion indicated that the Veteran experienced as much as 15 degrees of additional limitation of extension in his left knee due to pain, weakness, and fatigability.  The February 22, 2012 VA examination indicated additional disability with flare-ups but gave no detailed assessment as to the extent of functional loss.  The Board resolves doubt in the Veteran's favor and applies the subsequent findings of up to 15 degree limitation of extension back to this February 22, 2012 examination.  

At no time prior to March 12, 2011, was the Veteran shown to have limitation of flexion of 45 degrees or greater, or a limitation of extension of greater than 10 degrees to warrant a higher disability rating for that period.  Similarly, at no time since March 12, 2011, has the Veteran been shown to have flexion limited to greater than 30 degrees.  Prior to February 22, 2012 there is no showing of extension limited to greater than 10 degrees and at no time has there been a showing of extension limited to more than 15 degrees.  

Additionally, the evidence is at least in equipoise with respect to whether an additional separate 10 percent disability rating is warranted for slight lateral instability of the left knee, as of March 12, 2011.  The March 2011 examination report first noted the Veteran's contentions of instability, and he has reported instability since.  Thus, the Board finds that a 10 percent separate rating is warranted for slight instability during this period.  A higher rating is not warranted, however, as there is no contention that such instability is of a moderate or severe nature, and where contemporary VA examination reports have not found objective evidence of instability.  While evidence prior to March 12, 2011, indicate use of a knee brace, on objective testing the ligaments were stable during that period of the appeal and thus the separate rating is not warranted prior to March 12, 2011.

With respect to any additional separate disability ratings for left knee disability, examination findings have revealed no incidence of knee ankylosis, any meniscal condition, impairment of the tibia or fibula, or genu recurvatum, such as to warrant any additional consideration under these respective rating criteria.  Cf. 38 C.F.R. § 4.71a , DCs 5256, 5258, 5259, 5262, 5263 (2013).

The Board has finally considered separate ratings for scars, where scars were once noted on the February 2012 VA examination report.  The Veteran has not however, been noted to have nonlinear scars, or unstable or painful scars to warrant a compensable disability rating under the criteria for rating disabilities of the skin in effect as of October 23, 2008.  See 38 C.F.R. § 4.118, DCs 7801-7802, 7804 (2013). Similarly, he has not been shown to have deep scars, scars that cause limitation of motion or limitation of function, or scars that cover an area greater than 144 square inches as would be specifically required to warrant a compensable rating under the criteria for rating disabilities of the skin in effect prior to October 23, 2008.  See 38 C.F.R. § 4.118, DCs 7801-7804 (2008).

In determining whether a higher rating is warranted for a service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence shows that separate 10 and 20 percent disability ratings are warranted for limitation of extension, for the period prior to March 12, 2011, and the period since, respectively, and that an additional separate 10 percent rating is warranted as of March 12, 2011, for slight lateral instability based on examination findings and the Veteran's contentions.  A preponderance of the evidence is, however, against a finding that the Veteran is entitled to a higher disability rating based on limitation of left knee flexion for any part of the appellate period.  

      D.  Extraschedular Consideration 

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2012).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2012).  

The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The symptoms associated with the Veteran's service-connected left knee disability (i.e., painful motion, difficulty getting down on knees, standing for long periods and walking up stairs, limitation of flexion and extension, instability, and x-ray findings of arthritis) are contemplated by the rating criteria set forth above, and reasonably describe his service-connected disability.  The rating criteria are, therefore, adequate to evaluate the Veteran's service-connected left knee disability and referral for consideration of an extraschedular rating is not warranted in this case.


ORDER

Entitlement to a disability rating in excess of 10 percent for limitation of flexion associated with the service-connected left knee disability is denied for the portion of the appellate period prior to March 12, 2011.

Entitlement to a disability rating in excess of 20 percent for limitation of flexion associated with the service-connected left knee disability is denied for the portion of the appellate period since March 12, 2011.

Entitlement to a separate 10 percent disability rating for limitation of extension associated with the service-connected left knee disability is granted for the portion of the appellate period prior to February 22, 2012.

Entitlement to a separate 20 percent disability rating for limitation of extension associated with the service-connected left knee disability is granted for the portion of the appellate period since February 22, 2012.

Entitlement to a separate 10 percent disability rating for slight lateral instability associated with the service-connected left knee disability is granted for the portion of the appellate period since March 12, 2011.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


